DETAILED ACTION
Applicant’s Application filed on July 14, 2021 and Election filed on August 19, 2022 has been reviewed. 
Claims 1-2 are withdrawn from the election.
Claims 3-8 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
In claim 3, at line 4, “commands to” should be changed to “commands [[to]]”.  
In claim 3, at line 8, “directing the content of the packet” should be changed to “directing [[the]] content of [[the]]a packet”.
In claim 8, at line 2, “device..” should be changed to “device.[[.]]”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saunderson et al. (US 2009/0300178 A1), hereinafter referred to as Saunderson, in view of in view of Mehta et al. (US 2010/0161712 A1), hereinafter referred to as Mehta.

With respect to claim 3, Saunderson teaches A network device, comprising: 
an access point client having a DHCP client (network attached devices (DHCP client A--reference numeral 3--or DHCP client B--reference numeral 4), para. 0029); 
a processor in communication with the access point client (network attached devices [including processor] (DHCP client A--reference numeral 3--or DHCP client B--reference numeral 4), para. 0029), the processor being programmed using programming commands to
to analyze incoming traffic from an external device (using DHCP to monitor the signal traffic through the switch to or from the each edge device to determine, without changing the traffic signals, for each edge device, the MAC address, the IP address, and the port of the switch to which it is connected, para. 0009; using the table derived from the information learnt from DHCP packets passing through the switch between an attached DHCP client (an edge device connected to a port of the switch) and a DHCP server, para. 0028), 
to determine if an address received by the access point client is an address associated with the network device, and if the received address is the address of the network device, directing the content of the packet to a stack stored in a memory of the network device (RADA can be used to identify the PC running IP phone software, it provides the QoS rules for data and voice, DHCP snooping provides the IP address of the PC and allows the QoS rules to explicitly allow this PC access to the IP Phone Call system, para. 0034; data is passed to the table 14T stored on the memory 14M, para. 0041; using the table derived from the information learnt from DHCP packets passing through the switch between an attached DHCP client (an edge device connected to a port of the switch) and a DHCP server, para. 0028).
Saunderson does not explicitly teach an address of the network device is a port address of the network device,
However, Mahta teaches an address of the network device is a port address of the network device (the communications proxy configured to determine, based upon the business application ID, a logical port address with which to communicate with at least a portion of the consumer application, para. 0009 [port address is used to identify the particular application running on the device]) in order to enhance productivity and provide insight to a business as taught by Mehta (para. 0004),
Therefore, based on Saunderson in view of Mehta, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mehta to the network device of Saunderson in order to enhance productivity and provide insight to a business as taught by Mehta (para. 0004).

With respect to claim 4, Saunderson teaches The network device of claim 3, wherein the processor is programmed to determine if a link to the external device is up (using DHCP to monitor the signal traffic through the switch to or from the each edge device to determine, without changing the traffic signals, for each edge device, the MAC address, the IP address, and the port of the switch to which it is connected, para. 0009; using the table derived from the information learnt from DHCP packets passing through the switch between an attached DHCP client (an edge device connected to a port of the switch) and a DHCP server, para. 0028).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saunderson et al. (US 2009/0300178 A1), hereinafter referred to as Saunderson, in view of in view of Mehta et al. (US 2010/0161712 A1), hereinafter referred to as Mehta, and further in view of Kang et al. (US 2016/0080314 A1), hereinafter referred to as Kang.

With respect to claim 5, Saunderson in view of Mehta teaches The network device of claim 4 as described above, 
Saunderson in view of Mehta does not explicitly teach wherein if the processor determines that the link to the external device is up, the processor is programmed to stop the DHCP client of the access point client if the DHCP of the access point is running.
However, Kang teaches wherein if the processor determines that the link to the external device is up, the processor is programmed to stop the DHCP client of the access point client if the DHCP of the access point is running (determining whether the IP address allocated to the access point is the second IP address provided from the another access point, and in response to the IP address allocated to the access point being determined as the second IP address, a signal for requesting connection transmitted to the another access point, para. 0087; the forming a single network with the another access point (S530) involve forming a single network with the another access point in response to the response signal received from the another access point being a connection approval signal in response to the signal for requesting connection, para. 0088; the forming a single network with the another access point (S530) involve stopping the internal DHCP (Dynamic Host Configuration Protocol) server, and changing to an IP address provided from the another access point, and forming a single network, para. 0091) in order to enable a plurality of access points constructing an independent sub net to form a single network more easily as taught by Kang (para.0034).
Therefore, based on Saunderson in view of Mehta, and further in view of Kang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kang to the network device of Saunderson in view of Mehta in order to enable a plurality of access points constructing an independent sub net to form a single network more easily as taught by Kang (para.0034).

With respect to claim 6, Saunderson teaches The network device of claim 5, wherein the processor is further programmed to analyze packets of data received by the access point client to determine if an ACK response from the external device is present in the received packets, and if an ACK response from the external device is present in the received packets, the processor is programmed to retrieve selected settings from the received packets (the client configuration parameters are learnt from the DHCPACK message, which must contain a transaction identifier that matches with the transaction identifier in the last DHCPREQUEST or DHCPINFORM message received from the client, para. 0047; determining whether the packet is DHCP response and if it is, the IP address is added, para. 0088; using the IP address learnt from a DHCP response and the MAC address learnt from the DHCP packets to allow all packets with this MAC address and IP address to be sent to the network and to prevent any packets from a different IP address from entering the network, para. 0031).

With respect to claim 7, Saunderson teaches The network device of claim 6, wherein the processor is programmed to apply at least one of the retrieved selected settings to a protocol stack stored in a memory of the network device (adding IP address from DHCP response to table, para. 0084; the router 12 includes a memory 12M which includes an ARP table 12T of information about each device including includes a list of MAC addresses, corresponding IP addresses for the relevant device, and the IP Interface the relevant device connected to, para. 0039).

With respect to claim 8, Saunderson teaches The network device of claim 7, wherein the at least one selected setting is an IP address of the external device (adding IP address from DHCP response to table, para. 0084; the router 12 includes a memory 12M which includes an ARP table 12T of information about each device including includes a list of MAC addresses, corresponding IP addresses for the relevant device, and the IP Interface the relevant device connected to, para. 0039).
	
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
October 19, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447